Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156628 (65)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156628
                                                                    COA: 332430
                                                                    Kent CC: 15-009354-FC
                                                                             15-009355-FC
  NAJEE SHARIF WILKINS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 27, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2018
         t1022
                                                                               Clerk